 Case 5:19-cv-01546-JGB-SHK Document 81-2 Filed 03/24/20 Page 1 of 4 Page ID #:784



 1   Timothy P. Fox (CA Bar 157750)
     tfox@creeclaw.org
 2   Elizabeth Jordan*
 3
     ejordan@creeclaw.org
     CIVIL RIGHTS EDUCATION AND
 4   ENFORCEMENT CENTER
     1245 E. Colfax Avenue, Suite 400
 5   Denver, CO 80218
     Tel: (303) 757-7901
 6   Fax: (303) 872-9072
 7   Lisa Graybill*
     lisa.graybill@splcenter.org                Stuart Seaborn (CA Bar 198590)
 8   Jared Davidson*                            sseaborn@dralegal.org
     jared.davidson@splcenter.org               Melissa Riess (CA Bar 295959)
 9   SOUTHERN POVERTY LAW                       mriess@dralegal.org
10   CENTER                                     DISABILITY RIGHTS ADVOCATES
     201 St. Charles Avenue, Suite 2000         2001 Center Street, 4th Floor
11   New Orleans, Louisiana 70170               Berkeley, California 94704
     Tel: (504) 486-8982                        Tel: (510) 665-8644
12   Fax: (504) 486-8947                        Fax: (510) 665-8511
13

14
     Attorneys for Plaintiffs (continued on next page)
15

16
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17                       EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19
                          Plaintiffs,
20                 v.                              Declaration of Thomas Ragland in
                                                   Support of Motion for Preliminary
21                                                 Injunction and Class Certification
     U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,
                                                   Date: March 24, 2020
23
                          Defendants.
24

25

26

27

28
 Case 5:19-cv-01546-JGB-SHK Document 81-2 Filed 03/24/20 Page 2 of 4 Page ID #:785



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP                             Suite 3200
   405 Howard Street                            Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
Case 5:19-cv-01546-JGB-SHK Document 81-2 Filed 03/24/20 Page 3 of 4 Page ID #:786




                         DECLARATION OF THOMAS RAGLAND

    1. My name is Thomas K. Ragland. I am a Member in the Immigration Business Unit of
       Clark Hill PLC. I work at the firm’s Washington, D.C. office which is located at 1001
       Pennsylvania Avenue NW, Suite 1300 South, Washington, DC 20004. I have practiced
       immigration law for over 25 years, including as an attorney at the Department of Justice’s
       Board of Immigration Appeals and in the Office of Immigration Litigation at the Civil
       Division.

    2. I represent a 63-year-old asylum seeker who is currently detained at the Adelanto
       Detention Facility (“Adelanto”) in Adelanto, California. My client was taken into custody
       by U.S. Immigration and Customs Enforcement (“ICE”) in June 2019. He is not subject
       to mandatory detention. In July 2019, an Immigration Judge (“IJ”) at the Adelanto
       Immigration Court denied my client’s motion for release on bond under INA §236(a),
       despite finding that he poses no danger to the community, on the ground that he poses a
       flight risk. On behalf of my client, I filed a timely appeal with the Board of Immigration
       Appeals (“BIA”). In February 2020, the BIA sustained our appeal and remanded my
       client’s case to the Adelanto Immigration Court for a new bond hearing.

    3. On March 12, 2020, the Adelanto Immigration Court issued a notice informing me that
       my client had been scheduled for a bond hearing on March 19, 2020.

    4. On March 13, 2020, following discussions with the ICE counsel assigned to my client’s
       case, we agreed upon stipulated terms for my client’s release from custody: posting of a
       $30,000 bond and GPS electronic monitoring via an ankle bracelet.

    5. On March 19, 2020, I appeared for a telephonic bond hearing before the IJ. ICE counsel
       was also present. The IJ informed me that he could not proceed with my client’s bond
       hearing because he did not have the case file. He stated further that my client had been
       quarantined, for a reason unknown to him, and therefore was not present in the court. He
       stated that the bond hearing would thus have to be rescheduled. According to the IJ, to his
       knowledge the reason for the quarantine was not suspected coronavirus exposure, but he
       did not know why my client had been quarantined.

    6. I informed the IJ that we had reached an agreement with opposing counsel on stipulated
       terms for my client’s release. The IJ said he understood, but would not render a bond
       decision – notwithstanding the parties’ stipulated agreement – without first reviewing the
       bond file, which he did not have before him. He stated further that my client could not be
       released for at least 2 weeks or 30 days in any event, due to quarantine policy at the
       Adelanto Detention Center.

    7. The IJ stated that the earliest date on which he could conduct a bond hearing, when my
       client would be eligible for release from quarantine, is April 14, 2020 at 1:00 p.m.

    8. Alarmed at the prospect that my client would languish for nearly another month in
       detention, I implored the IJ to release my client on the terms that ICE counsel and I had
       agreed to. I alerted the IJ to my client’s advanced age and stated my concern that he




                                                  1
Case 5:19-cv-01546-JGB-SHK Document 81-2 Filed 03/24/20 Page 4 of 4 Page ID #:787




       would face grave risk if exposed to coronavirus and infected with COVID-19 in the
       contained environment of an ICE detention center.

    9. The IJ was adamant that my client could not be released, as a matter of Adelanto
       Detention Facility policy, so long as he is in quarantine. The IJ remarked that my client
       “is probably safer in here than he would be on the outside.”

    10. On March 20, 2020, I spoke with my client by telephone and asked him about the
        quarantine. He stated that he himself is not ill. Rather, the quarantine was instituted
        because, to his knowledge, someone at the facility complained of stomach pains. He said
        that he is confined with a group of approximately 80 inmates—none of whom appear to
        my client to be ill—and they are not permitted to interact with other detainees. They are
        not permitted to use spaces that were previously considered common spaces, like the
        cafeteria. He stated that he is residing in close quarters with four other individuals. He
        also said that no nurses or doctors have visited the facility to perform check-ups on the
        individuals with whom he is quarantined.

    Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true and
    correct.



    Executed on: March 21, 2020              By:       /s/ Thomas K. Ragland
                                                       Thomas K. Ragland




                                                   2
